ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                   )
                                               )
MAC Electric Inc.                              ) ASBCA Nos. 62558, 62559, 62792
                                               )
Under Contract No. W9124R-11-D-0214            )

APPEARANCE FOR THE APPELLANT:                     Gunjan R. Talati, Esq.
                                                   Kilpatrick Townsend & Stockton LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Scott N. Flesch, Esq.
                                                   Army Chief Trial Attorney
                                                  1LT Bryan R. Williamson, JA
                                                  MAJ Aaron McCartney, JA
                                                   Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: June 23, 2022



                                               DAVID D’ALESSANDRIS
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62558, 62559, 62792, Appeals of
MAC Electric Inc., rendered in conformance with the Board’s Charter.

      Dated: June 23, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals